



GREENLIGHT CAPITAL RE, LTD.
AMENDED AND RESTATED
2004 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


This Restricted Stock Award Agreement (the “Agreement”) is made, effective as of
the 15th day of March 2019 (the “Grant Date”), between Greenlight Capital Re,
Ltd., a Cayman Islands exempted company (the “Company”) and Simon Burton (the
“Grantee”).
RECITALS:
WHEREAS, the Company has adopted the Greenlight Capital Re, Ltd. Amended and
Restated 2004 Stock Incentive Plan (as it may be amended from time to time, the
“Plan”) pursuant to which awards of restricted Class A ordinary shares of the
Company (the “Shares”) may be granted;
WHEREAS, the Grantee entered into an employment agreement with the Company and
Greenlight Reinsurance, Ltd., dated June 1, 2017 (the “Employment Agreement”)
pursuant to which he is eligible to receive an annual grant of restricted Shares
following the end of each calendar year of Employment (as defined in the
Employment Agreement); and
WHEREAS, the Board has determined that it is in the best interests of the
Company and its shareholders to grant the award of restricted Shares provided
for herein (the “Restricted Stock Award”) to the Grantee in recognition of the
Grantee’s services to the Company, such grant to be subject to the terms set
forth herein.
NOW, THEREFORE, in consideration for the services rendered by the Grantee to the
Company and the mutual covenants hereinafter set forth, the parties hereto agree
as follows:
1.Grant of Restricted Stock Award. Pursuant to Section 7(b) of the Plan, the
Company hereby issues to the Grantee on the Grant Date a Restricted Stock Award
consisting of, in the aggregate, 89,945 Shares in the capital of the Company
(hereinafter called the “Restricted Shares”) having the rights and subject to
the restrictions set out in the Articles of Association of the Company, this
Agreement and the Plan. The Restricted Shares shall vest in accordance with
Section 4 hereof.
2.    Incorporation by Reference. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have the
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his legal representative in respect of any
questions arising under the Plan or this Agreement.
3.    Restrictions. Except as otherwise provided in the Plan or this Agreement,
the Restricted Shares may not, any time prior to becoming vested, be assigned,
alienated, pledged,


1



--------------------------------------------------------------------------------





attached, sold or otherwise transferred or encumbered by the Grantee and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall result in such Shares being mandatorily repurchased for par
value and cancelled by the Company. In such case, all of the Grantee’s rights to
such Shares shall immediately terminate.
4.    Earned Restricted Shares; Vesting; Termination of Employment.
(a)    Earned Restricted Shares. Subject to Sections 4(c) and 4(d), the number
of Restricted Shares earned, if any (the “Earned Restricted Shares”) shall be
based upon the cumulative all-in Combined Ratio (as defined below) for the
period between January 1, 2018 and December 31, 2023 (the “Performance Period”),
as modified by the Adjusted Measurement (as defined below), to the extent
applicable, and is determined as follows:
Combined Ratio
Number of Earned Restricted Shares
97% or Less
89,945
Above 97% and less than 102%
Determined based on linear interpolation between the points
102% and Higher
0



The “Combined Ratio” is a ratio whereby: (i) the numerator is the cumulative sum
over the Performance Period of (1) losses incurred, (2) acquisition costs, (3)
all general and administrative expenses and (4) any reinsurance income/expense
reported as Other Income/Expense in the Company’s audited financial statements
to be reported in the Company’s Annual Report on Form 10-K (the “Financial
Statements”) and (ii) the denominator is the cumulative sum of the earned
premiums during the Performance Period.
The Combined Ratio will be determined by the Committee after the end of the
Performance Period, but prior to March 15, 2024 (the “Vesting Date”), based on
calculations performed by the Company based on the Financial Statements (such
actual date of determination, the “Determination Date”).
(b)
Vesting. Subject to Sections 4(c) and 4(d), the restrictions described in
Section 3 above will lapse on the Vesting Date with respect to any Earned
Restricted Shares. Any Restricted Shares that do not become Earned Restricted
Shares will be automatically repurchased for par value and cancelled by the
Company on the Determination Date and all of the Grantee’s rights to such Shares
shall immediately terminate.

(c)    Termination without Cause or due to death, Disability or Good Reason. In
the event of (i) the termination of the Grantee’s Employment by the Company
without Cause (as defined in the Employment Agreement) (including the Company’s
election to not renew the then current term of the Employment Agreement on
equivalent terms upon the expiration of such term), (ii) the


2



--------------------------------------------------------------------------------





termination of Grantee’s Employment by the Grantee for Good Reason (as defined
in the Employment Agreement), (iii) upon the Grantee’s death or Disability (as
defined in the Employment Agreement), or (iv) the Grantee satisfies the
Retirement Conditions (as defined in the Employment) throughout the Performance
Period, in each case, prior to the Vesting Date, the Restricted Shares will
remain outstanding and eligible to be earned and vested in accordance with
Sections 4(a) and 4(b) herein; provided, that, the number of Earned Restricted
Shares, if any, will be determined based only upon the number of full calendar
years of Employment during the Performance Period and the Combined Ratio will be
adjusted for any loss development related to any business written during or
prior to the Employment Period (as defined in the Employment Period) until the
expiration of the Performance Period (the “Adjusted Measurement”).
(d)    All other Terminations. Except as otherwise set forth in Section 4(c)
above, if the Grantee’s Employment terminates for any reason on or prior to the
Vesting Date, the Restricted Shares (whether or not Earned Restricted Shares)
will be automatically repurchased for par value and cancelled by the Company and
all of the Grantee’s rights to such Shares shall immediately terminate.
5.    Tax Withholding. The Company shall have the right to deduct from any
compensation paid to the Grantee pursuant to the Plan the amount of taxes
required by law to be withheld therefrom, or to require the Grantee to pay the
Company in cash such amount required to be withheld. The Grantee may satisfy any
foreign, federal, state or local tax withholding obligation relating to the
acquisition of Shares under this Restricted Stock Award by any of the following
means (in addition to the Company’s right to withhold or to direct the
withholding from any compensation paid to the Grantee by the Company or by an
Affiliate) or by a combination of such means: (i) tendering a cash payment; (ii)
authorizing the Company to withhold vested Restricted Shares otherwise
deliverable to the Grantee hereunder; provided, however, that no Restricted
Shares are withheld with a value exceeding the minimum amount of tax required to
be withheld by applicable law, except to the extent that to do so will not
result in adverse accounting consequences; or (iii) transferring to the Company
or to an Affiliate for repurchase for the aggregate sum of US$1.00, owned and
unencumbered Shares with a Fair Market Value equal to the amount of the
applicable tax liability in exchange for the Company’s or Affiliate’s commitment
to remit such amounts to the taxing authority.
6.    Rights as Shareholders; Dividends. The Grantee shall be the record owner
of the Restricted Shares unless and until such Shares are repurchased pursuant
to Section 4 hereof or sold or otherwise disposed of, and as record owner shall
be entitled to all rights of a shareholder of the Company, including, without
limitation, voting rights, if any, with respect to the Restricted Shares and the
right to receive dividends, if any, while the Restricted Shares are held in
custody.
7.    Certificates. Reasonably promptly following the Grant Date, the Company
shall cause to be issued to the Grantee a certificate in respect of the
Restricted Shares which shall bear the following (or a similar) legend in
addition to any other legends that may be required under federal or state
securities laws:
“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS


3



--------------------------------------------------------------------------------





(INCLUDING FORFEITURE) CONTAINED IN THE GREENLIGHT CAPITAL RE, LTD. AMENDED AND
RESTATED 2004 STOCK INCENTIVE PLAN AND THE RESTRICTED STOCK AWARD AGREEMENT
DATED AS OF MARCH 15, 2019 ENTERED INTO BETWEEN THE REGISTERED OWNER AND
GREENLIGHT CAPITAL RE, LTD. A COPY OF THE PLAN AND THE AWARD AGREEMENT ARE ON
FILE AT THE OFFICES OF GREENLIGHT CAPITAL RE, LTD.”
The Committee shall require that the certificate evidencing such Shares be
delivered upon issuance to the Company or such other depository as may be
designated by the Committee as a depository for safekeeping until the Shares are
repurchased or until the restrictions set forth herein and in the Plan lapse. At
the expiration of the restrictions, the Company shall deliver to the Grantee (or
his legal representative, beneficiary or heir, if applicable) share certificates
for the Shares deposited with it free from legend except as otherwise provided
by the Plan or as otherwise required by applicable law.
8.    Compliance with Laws and Regulations. The issuance and transfer of the
Restricted Shares shall be subject to compliance by the Company and the Grantee
with all applicable requirements of securities laws and with all applicable
requirements of any stock exchange on which the Company’s Shares may be listed
at the time of such issuance or transfer.
9.    Stop-Transfer Instructions. The Grantee agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.
10.    Refusal to Transfer. The Company will not be required to (i) register any
transfer of Shares on its register of members if such Shares have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
(ii) treat as owner of such Shares, or to accord the right to vote or pay
dividends to any purchaser or other transferee to whom such Shares have been so
transferred.
11.    No Right to Continuous Service. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its Affiliates to terminate the Grantee’s Continuous Service at any
time.
12.    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first class mail, return receipt requested, telecopier, courier
service or personal delivery:
If to the Company:
Greenlight Capital Re, Ltd.
65 Market Street, Suite 1207
Jasmine Court, Camana Bay
P.O. Box 31110


4



--------------------------------------------------------------------------------





Grand Cayman, KY1-1205
Cayman Islands
Facsimile: (345) 745-4576


If to the Grantee, at the Grantee’s last known address on file with the Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
13.    Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all of the terms and provisions of the Plan.
14.    Beneficiary. The Grantee may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Grantee, the executor or administrator of the Grantee’s
estate shall be deemed to be the Grantee’s beneficiary.
15.    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company, its successors and assigns, and on the Grantee
and the beneficiaries, executors and administrators, heirs and successors of the
Grantee.
16.    Amendment of Restricted Stock Award. Subject to Section 17 of this
Agreement, the Board at any time and from time to time may amend the terms of
this Restricted Stock Award; provided, however, that the Grantee’s rights under
this Restricted Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the Grantee’s consent and (ii) the Grantee consents in
writing.
17.    Adjustment Upon Changes in Capitalization. Restricted Stock Awards may be
adjusted as provided in the Plan including, without limitation, Section 11 of
the Plan. The Grantee, by his execution and entry into this Agreement,
irrevocably and unconditionally consents and agrees to any such adjustments as
may be made at any time hereafter.
18.    Governing Law. The validity, construction, interpretation and effect of
this Agreement shall exclusively be governed by, and determined in accordance
with, the laws of the Cayman Islands.
19.    Severability. Every provision of this Agreement is intended to be
severable and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.
20.    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation of
construction, and shall not constitute a part of this Agreement.


5



--------------------------------------------------------------------------------





21.    Limitation of Rights. Nothing in this Agreement or the Plan shall be
construed to give the Grantee any right to future Awards under the Plan or
otherwise.
22.    Entire Agreement and Effectiveness. This Agreement embodies the complete
agreement and understanding among the parties hereto with respect to the grant
of Restricted Shares to the Grantee in 2018 as contemplated in the Employment
Agreement and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way, including, without limitation, the
Employment Agreement.
23.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


[SIGNATURE PAGE FOLLOWS]


6



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the 15th day
of March, 2019.


GREENLIGHT CAPITAL RE, LTD.




/s/ Tim Courtis
By: Tim Courtis
Title: Chief Financial Officer






/s/ Simon Burton
Simon Burton


7

